UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 13, 2010 DRI Corporation (Exact Name of Registrant as Specified in Charter) North Carolina (State or Other Jurisdiction of Incorporation) 000-28539 (Commission File Number) 56-1362926 (IRS Employer Identification No.) 13760 Noel Road, Suite830 Dallas, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (214)378-8992 Not Applicable. (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 C.F.R. 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 C.F.R. 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 C.F.R. 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 C.F.R. 240.13e-4(c)) ITEM 7.01 Regulation FD Disclosure. On December 13, 2010, DRI Corporation announced in a press release that the Company’s Mobitec AB subsidiary in Herrljunga, Sweden, through its Mobitec Brazil Ltda business unit in Caxias do Sul, Brazil, has received an order valued at more than $850,000 USD from a privately owned transit fleet operator in Panama City, Panama. The Company incorporates by reference the information included in Item 7.01 and Item 9.01 of this Form 8-K. This Form 8-K and the attached exhibit are furnished to, but not filed with, the Securities and Exchange Commission. ITEM 9.01 Financial Statements and Exhibits. (a) Exhibits. 99.1 Press release dated December 13, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 13, 2010 DRI CORPORATION By: /s/ Kathleen B. Oher Kathleen B. Oher Vice President, Chief Financial Officer, Secretary and Treasurer INDEX TO EXHIBITS EXHIBIT NUMBER DESCRIPTION Press release dated December 13, 2010.
